Citation Nr: 1533005	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  06-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

4.  Entitlement to a rating in excess of 10 percent for malunion fracture of the right femur.

5.  Entitlement to a rating in excess of 10 percent for proximal right tibia osteomyelitis.

6.  Entitlement to a rating in excess of 10 percent for a residual scar of a shell fragment wound to the left side of the left leg with a retained foreign body.

7.  Entitlement to a compensable rating for residual scars of multiple shell fragment wounds to the shoulders, left forearm and lower extremities.

8.  Entitlement to a rating in excess of 10 percent for a healed compound comminuted fracture, left tibia and fibula.

9.  Entitlement to a rating in excess of 10 percent for a residuals, compound fracture, midshaft of tibia and fibula, right.

10.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to April 12, 2012.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his January 2007 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the local RO.  Thereafter, in a March 2015 communication, the Veteran indicated that he wished to withdraw his request for a Board hearing.  Therefore, the Board finds that the Veteran has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704(e) (2014).

The Board notes that the Veteran has been represented by several different Veterans Service Organizations during the course of the appeal.   In November 2005, the Veteran filed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing the Disabled American Veterans as his representative.  He submitted a new VA Form 21-22 appointing the American Legion as his representative in April 2012.  Thereafter, in July 2012, he submitted a new VA Form 21-22 appointing the Texas Veterans Commission as his representative.  The Board recognizes this change in representation.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   In the present case, in his December 2012 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran alleged being unable to work due to various service-connected disabilities, including PTSD and knee degenerative joint disease, and that he had stopped working on April 1, 2011.  The Board also notes that the Agency of Original Jurisdiction (AOJ) awarded a TDIU due to his service-connected disabilities, effective April 12, 2012.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claims, it has been listed on the first page of this decision. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals with the exception of VA treatment records dated through December 2013, which were considered by the AOJ in the November 2014 statement of the case.
The Board's decisions as to the claims for an increased rating for PTSD, left and right knee degenerative joint disease, proximal right tibia osteomyelitis and a malunion fracture to the right femur, residual scar of a shell fragment wound to the left side of the left leg and residual scars of multiple shell fragment wounds to the shoulders, left forearm and lower extremities as well as the claim for a TDIU, are detailed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  For the appellate period prior to November 27, 2013, the Veteran's PTSD with depression is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, anxiety, distressing dreams, flashbacks, sleep difficulties and irritation, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

3.  For the appellate period beginning on November 27, 2013, the Veteran's PTSD with depression is manifested by occupational and social impairment with reduced reliability and productivity tasks as a result of depression, anxiety, panic attacks that occur weekly or less often, mild memory loss and impairment of short and long term memory without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

4.  For the entire appeal period, the Veteran's left knee degenerative joint disease manifested by objective evidence of arthritis, crepitus and intermittent tenderness, extension that was limited to no more than zero degrees and flexion that was limited to no more than 110 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in lateral instability, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

4.  For the entire appeal period, the Veteran's right knee degenerative joint disease manifested by objective evidence of arthritis, crepitus and intermittent tenderness, extension that was limited to no more than zero degrees and flexion that was limited to no more than 95 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in lateral instability, recurrent subluxation, residual signs and/or symptoms due to a meniscectomy, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

5.  For the entire appeal period, the Veteran's right femur malunion fracture manifested as a healed malunion fracture and thigh impairment without limitation of abduction and motion lost beyond 10 degrees and did not result in malunion nor nonunion of the femur; fracture of the surgical neck with false joint; fracture of the shaft or neck resulting in nonunion without loose motion or a flail hip joint

6.  For the entire appeal period, the Veteran's proximal right tibia osteomyelitis has been asymptomatic without discharging sinus or other evidence of active infection within the past five years.

7.  For the entire appeal period, the Veteran's residual scar of a shell fragment wound to the left side of the left leg manifested as a superficial scar that was not located on the head, face or neck, were not deep, were not unstable, were not painful or did not cause limited motion.

8.  For the entire appeal period, the Veteran's residual scars of multiple shell fragment wounds to the shoulders, left forearm and lower extremities manifested as multiple scars manifested as superficial scars that were not located on the head, face or neck, were not deep, were not unstable, were not painful, did not cause limited motion and did not encompass an area or areas greater than 144 square inches.

9.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities as of April 1, 2011.


CONCLUSIONS OF LAW

1.  For the appellate period prior to November 27, 2013, the criteria for an initial rating in excess of 30 percent for PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014). 

2.  For the appellate period beginning on November 27, 2013, the criteria for a 50 percent rating, but no higher, for PTSD with depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014). 

3.  The criteria for a rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.     §§ 3.102, 4.1-4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2014).

4.  The criteria for a rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.     §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260 (2014). 

5.  For the entire appeal period, the criteria for a rating of 20 percent, but no higher, for right femur malunion fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5253, 5255 (2014). 

4.  The criteria for a rating in excess of 10 percent for proximal right tibia osteomyelitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5000 (2014). 

7.  The criteria for a rating in excess of 10 percent for a residual scar of a shell fragment wound to the left side of the left leg with a retained foreign body have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14 (2014), 4.118, Diagnostic Code 7804 (2008). 

8.  The criteria for a compensable rating for residual scars of the multiple shell fragment wounds to the shoulders, left forearm and lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14 (2014), 4.118, Diagnostic Code 7802 (2008). 

9.  As of April 1, 2011, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board notes that as its decision to grant the Veteran's claim for a TDIU as of the date he last worked is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

With regard to the claims for an increased rating, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in December 2005, sent prior to the rating decision issued in April 2006, advised the Veteran of the evidence and information necessary to substantiate his claims for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a November 2008 advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

While this November 2008 notice letter was sent to the Veteran after the initial unfavorable decision in April 2006, his claims was readjudicated in the September 2009 statement of the case.  Therefore, any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In addition, neither the Veteran nor his representative have alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in January 2006, March 2007, June 2011 and November 2013 to determine the severity of his PTSD as well as VA examinations conducted in January 2006, December 2010 and May 2013 to determine the nature and severity of his left and right knee degenerative joint disease.  Further, such examinations were conducted in January 2006, December 2010 and May 2013 to determine the nature and severity of his right femur malunion fracture, right proximal tibia osteomyelitis, residual scar of a shell fragment wound to the left side of the left leg and residual scars of multiple shell fragment wounds to the shoulders, left forearm and lower extremities.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD, right and left knee degenerative joint disease, right femur malunion fracture, proximal right tibia osteomyelitis, residual scar of a shell fragment wound to the left side of the left leg and residual scars of multiple shell fragment wounds to the shoulders, left forearm and lower extremities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his PTSD, right and left knee degenerative joint disease, right femur malunion fracture, proximal right tibia osteomyelitis, residual scar of a shell fragment wound to the left side of the left leg and/or residual scars of multiple shell fragment wounds to the shoulders, left forearm and lower extremities have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.   

II. Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14 . It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.   38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  

B.  PTSD

The Veteran contends that the severity of his PTSD symptoms warrant a higher rating.  Specifically, he contends that the deterioration of his social skills and the increased number of flashbacks warrant a higher rating.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"- i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

A January 2006 VA examination report reflects the Veteran's complaints of chronic, daily and severe anxiety, moderate restlessness, insomnia, worry, bad daydreams, mild irritability, loss of concentration, derealization, a sense of impending doom and fear of loss of control.  Chronic, daily and mild depression, weekly suicidal ideations, hopelessness, worthlessness, loss of interest or motivation were also reported.  Suicidal gestures or attempts, flashbacks and the use of psychotropic medication were denied.  He reported having worked as a truck driver for 31 years but that he comes home every night in extreme pain and frustration due to his new boss, that he gets along with his coworkers even though they play pranks on him, that six years ago he punched a worker who goosed him and that he was a good worker.  He reported having two adult daughters that he rarely saw, that he got along with his spouse except that she complained that he is not doing enough at home, that he sees his identical twin brother every couple of weeks and that he got along "ok" with the rest of his siblings.  He reported having one close friend at work, that he had several acquaintances with whom he used to play dominos and that he worked part-time during the summer "bush hogging."

Mental status examination found speech to be logical, well-modulated and non-pressured with appropriate content and linear thoughts.  Delusions were noted to be absent.  While hallucinations were initially denied, the Veteran later reported seeing shadows and animals running off to the side.  Eye contact was found to be good.  Suicidal and homicidal thinking were admitted while plans, means and intent were assessed as absent.  Personal hygiene was found to be good.  Orientation to person, place, time and purpose was good.  Long-term and short-term memory were assessed as good.  Attention and concentration were measured to be good.  Obsessions and compulsions, rituals and panic symptoms were found to be absent.  Affect was found to be restricted.  Neurovegetative symptoms of depression were present with disturbed sleep and anhedonia.  There were prominent anxiety symptoms including disturbed dreams, excessive worry and fears that are present and pronounced.  Impulse control was found to be good, effect on motivation and mood were found to be minimal and sleep quality was found to be poor with early waking.  Insight and judgment were found to be good.  A GAF of 60 was assigned.

An October 2006 VA treatment note indicates that the Veteran was dressed casually and appropriately for the season and that he maintained good eye contact.  Other symptoms were reported to include feelings of sadness, depression, anxiety, being easily irritated and short-tempered.  He attributed this irritability to his chronic pain.  He reported occasionally thinking he heard someone calling his name or seeing shadows in his periphery, fleeting suicidal thoughts without plans or intent, angry outbursts mostly with his family members and hyper-alertness.  Homicidal thoughts, crying spells, road rage, paranoia and delusions were denied.  Speech was found to be clear with normal rate and tone, thoughts were found to be organized and goal-directed, affect was found to be full and mood was found to be irritated but cooperative.  Insight and judgment were found to be intact.  

A March 2007 VA examination report reflects the Veteran's complaints of sleep impairment, namely initial insomnia on two or three nights per week, and self-isolation.  Other symptoms were reported to include recurrent and intrusive distressing recollections and dreams of the event, efforts to avoid thoughts, feelings or conversations associated with the trauma, feelings of detachment or estrangement of others, difficulty concentrating, hypervigilance and an exaggerated startle response.  The Veteran reported having been married two times and divorced, that he got along "good" with his current wife but that "it looks like it went down" in the past four years and that he had three children and that he got along "good" with his children.  He also reported having two close friends, that he watched sports on television and that he played baseball or basketball with his teenage son.  A history of suicide attempts or violence/assaultiveness were denied.

Mental status examination found the Veteran to be clean and casually but inappropriately dressed with persistent mannerisms.  Speech was found to be slow, attitude towards the examiner was found to be suspicious and affect was found to be constricted.  Mood was found to be good and that there was an attention disturbance, namely being easily distracted.  He was found to be oriented to person, time and place.  Thought process revealed the paucity of ideas, thought content was found to be unremarkable and he was found to not understand the outcome of his behavior.  Delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, episodes of violence were denied or not found to be present.  Impulse control was found to be good and he was found to be able to maintain minimum personal hygiene.  Remote, recent and immediate memory was found to be normal.  A GAF of 70 was assigned.  The examiner noted that while the Veteran did have some PTSD signs and symptoms, it was doubtful that they were as severe as he suggested.

A June 2011 VA examination report reflects the Veteran's complaints of being able to fall asleep but waking frequently.  Other symptoms were reported to include recurrent distressing dreams of the event, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of effect, irritability or outbursts of anger, hypervigilance, an exaggerated startle response.  He reported that the frequency of such symptoms was about twice a week, that the severity was "kind of mild" and that the duration was chronic.  He reported a long term marriage that was going through stress, that he had a good relationship with his son, that he had work friends but that he did not spend time with them outside of work and that he had limited social interactions.   Hobbies, interests or other activities, a history of suicide attempts or a history of violence/assaultiveness were denied. 

Mental status examination found the Veteran to be clean and casually dressed with restless psychomotor activity, hesitant speech, a cooperative attitude, a blunted affect and a depressed mood.  Attention was found to be intact, thought process was found to include the paucity of ideas and thought content was found to be unremarkable without delusions.  He was found to understand the outcome of his behavior and that he understood that he had a problem.  Hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks and homicidal thoughts were denied.  Suicidal thoughts "maybe every now and then" without plan or intent were reported.  Impulse control was found to be good and there were no episodes of violence.  He was found to be able to maintain minimal personal hygiene.  Remote and recent memory were found to be normal and immediate memory was found to be mildly impaired as he was only able to remember one out of three unrelated words after five minutes of interpolated activity.  The examiner determined that there were PTSD signs and symptoms that were transient or mild and that such symptoms decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner reasoned that the Veteran was socially isolated with very limited interests/activities, that he had a depressed mood that caused a lack of motivation to do things and that he had some conflict with this wife of over 20 years.

A June 2012 VA treatment note reflects the Veteran's report of "butting heads" with his 18 year old son, that he disagreed with his wife about everything, that he was frustrated due to chronic pain, that he experienced nightmares, the he used the bathroom multiple times per night and that he feels "useless" now that he had retired.  Suicidal and homicidal ideations were denied.  The provider noted that the Veteran's insight appeared to be limited, that he had difficulty verbalizing goals for the future as he was focused on the present and that he did not display any PTSD symptoms.  A GAF of 60 was assigned.

An August 2012 VA treatment note reflects the Veteran's reports of conflict with his wife.  Current symptoms were reported to include depression, sleep disturbances, night sweats, nightmares of being injured in Vietnam, decreased energy, anhedonia, anxiety, hypervigilance, flashbacks, avoidance behavior and irritability.  Suicidal or homicidal ideations were denied.  He was noted to display a blunted affect, congruent mood, "unmarked" speech and thoughts, and intact insight and judgment.  There were no psychotic manifestations.  A GAF of 60 was assigned.

A September 2012 VA treatment note reflects the Veteran's reports of dreams and nightmares when more upset and that he was upset more lately.  He reported that he did not go places or socialize much and that he just stayed at home.  Suicidal and homicidal ideations were denied.  Mental status examination found the Veteran to be casually dressed, anxious about heights, alert and oriented times four.  Hallucinations, delusions or psychosis were denied.  A GAF of 60 was assigned.

An October 2012 VA treatment note reflects the Veteran's reports of less anger, that his mood varied and that he still had conflicts with his wife about doing things at home.  Suicidal and homicidal ideations were denied.  Mental status examination found the Veteran to be casually dressed, alert and oriented times four.  There was no evidence of hallucinations, delusions or psychosis.  A GAF of 60 was assigned.

A November 2012 VA treatment note reflects the Veteran's reports of decreased energy, increased sleep and increased nightmares.  A GAF of 60 was assigned.

An April 2013 VA treatment note reflects the Veteran's reports that his anger was more under control and that his biggest problem was his health issues.  Suicidal and homicidal ideations were denied.  Mental status examination found the Veteran to be casually dressed, alert and oriented times four.  There was no evidence of hallucinations, delusions or psychosis.  A GAF of 60 was assigned.

A July 2013 VA treatment note reflects the Veteran's complaints of irritation, not feeling like doing much, and that pain prohibited many of his activities.  Suicidal and homicidal ideations were denied.  Mental status examination found the Veteran to be casually dressed, alert and oriented times four.   There was no evidence of hallucinations, delusions or psychosis.  A GAF of 60 was assigned.

A November 27, 2013 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of nightmares that "came back but then slacked off" when he went on medication.  He reported that he had stopped working in April 2011 due to pending layoffs and bad legs after 37 years on the job, that he has been in a stable marriage for over 25 years, that he spoke to his sister every two weeks and that he saw his brother every month to watch a ball game or work on his vehicle.  He also reported that his wife and adult son will ask for help that they then were critical of what he was doing, that he had no friends and that he worked on his 16 acre property when he can but otherwise spends most of his time in a recliner watching ball games, westerns or a movie.  He further reported that he had gone to Disney World two years ago and that he had no desire to go again because of the crowds and that his wife "had to bring along" eight members of her family.  Other symptoms were noted to include recurrent and distressing recollections of the event, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance and an exaggerated startle response.
Current treatment was reported to include the use of medication as well as weekly PTSD group therapy for the past year, which was reported to have helped.  The Veteran also reported that he had not had nightmares for several months.  Mental status examination revealed a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, impairment of short- and long-term memory, a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  The examiner found that the Veteran's depression was secondary to, and could not be separated from, the PTSD and that he did not have any other symptoms attributable to PTSD that were not listed above.  

Following a review of the relevant evidence of record, which includes VA treatment records, private treatment records, the Veteran's own statements, and the VA examination reports dated in January 2006, March 2007 and June 2011, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his PTSD prior to November 27, 2013.   In this regard, the Board finds that, for this appeal period, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, anxiety, distressing dreams, flashbacks and sleep difficulties, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depression, anxiety, distressing dreams, flashbacks, sleep difficulties, irritation and intermittent suicidal and homicidal ideations are contemplated in his current 30 percent rating.  As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with reduced reliability and productivity.  With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's insight has been consistently found to be good or intact.  Likewise, there is no evidence of impaired abstract thinking.   His speech was consistently found to be goal-directed and logical and his affect has not been found to be flattened.  Additionally, there is no evidence that the Veteran experiences panic attacks, and he has, in fact, denied such symptoms during the course of the appeal.  Although immediate memory was found to be mildly impaired in June 2011, memory had been found to be either good or normal on multiple other occasions, including in January 2006 and March 2007.  Further, the Veteran has not alleged impairment of short- or long-term memory. There is also no evidence that he has difficulty in understanding complex commands.  While the Veteran reported weekly suicidal ideations in January 2006 and fleeting suicidal ideations in October 2006, he consistently denied such ideations thereafter and there is no indication in the record that the Veteran had suicidal intent or plan.  Further, while the Veteran was found to not understand the outcome of his behavior in March 2007, his judgment had been found to be good in January 2006 and was found to be intact in October 2006 and August 2012.  While the Veteran reported occasionally thinking that someone had called his name or seeing shadows in his periphery, delusions or hallucinations were consistently denied thereafter and were not found on objective examination.

Furthermore, the Veteran reported that he had been married for more than 25 years and that he had some interpersonal difficulties with his wife, suggesting that he was able to maintain social relationships.  He also reported maintaining a relationship with his three children and siblings, that he had two close friends and that he had work friends.  Such suggests that he is able to establish and maintain social relationships.  Further, while the Veteran reported that he had punched a co-worker in a January 2006 VA treatment note, he also subsequently denied a history of violence or assaultiveness.  Moreover, the Veteran reported that this incident with a co-worker had occurred six years ago, i.e. approximately the year 2000, before the current appellate period.

Furthermore, the Veteran reported that he had retired from work after 37 years on the job as a result of pending layoffs and "bad legs" in November 2013.  The Veteran has not alleged, and the record does not otherwise suggest, that he had occupational impairment due to his PTSD.  As stated above, the incident involving the co-worker was reported to have occurred in approximately 2000, prior to the instant appellate period.  Therefore, the Board finds that the Veteran's psychiatric symptomatology does not result in occupational impairment with reduced reliability and productivity.

While mood disturbances are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent prior to November 27, 2013.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include sleep disturbance, flashbacks and distressing dreams.  See Vazquez-Claudio; supra; Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment for the period prior to November 27, 2013.

Beginning on November 27, 2013, and following a review of the relevant evidence of record, which includes VA treatment records dated through November 2014, the Veteran's own statements, and the VA examination reports dated in November 2013, the Board concludes that the Veteran is entitled to a 50 percent rating.  In this regards, the Board finds that such disability is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, a flattened affect, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

As indicated previously, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

Based on the foregoing, the Board finds that the preponderance of the evidence supports the award of 50 percent rating as of November 27, 2013.  In that regard, the competent and credible evidence of record, to include the November 2013 DBQ report, demonstrates that the Veteran's PTSD is manifested such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, a flattened affect, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.   In light of such symptomatology, the Board finds that the Veteran's PTSD with depression, more nearly approximates a 50 percent rating beginning on November 27, 2013.

Additionally, the Board notes that the Veteran was assigned GAF scores ranging from 60 to 70, with the vast majority of assigned scores being 60.  Scores ranging from 51 to 60 reflect moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Although the Veteran has been assigned a GAF score reflecting moderate symptoms, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD prior to November 27, 2013 and 50 percent thereafter.  While a GAF score of 60 represents moderate symptoms or any moderate difficulty in social, occupational, or school functioning, the Board notes that the mental status examinations conducted during this period detail only mild to, at most, moderate symptoms indicative of a 30 percent rating assigned prior to November 27, 2013 and the 50 percent rating assigned thereafter.  Therefore, as the Veteran's psychiatric symptoms, as detailed previously, are contemplated by his 30 or 50 percent rating and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that, during such time period, the Veteran's psychiatric symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate such symptomatology as impaired speech; difficulty understanding complex commands; impairment of memory or abstract thinking; disturbances of motivation and mood; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD with depression prior to November 27, 2013 and in excess of 50 percent thereafter.


C.  Right and Left Knee Degenerative Joint Disease

The Veteran contends that a higher rating is warranted due to the severity of his initial injury in Vietnam and the resulting constant pain and daily falls.  In a July 2012 statement, the Veteran wrote that he has trouble rising from a seated position and felt severe pain and fatigue after walking for a full day.

The Veteran's right knee degenerative joint disease is rated by analogy under the diagnostic codes for traumatic arthritis and limitation of flexion while left knee degenerative joint disease is rated under the diagnostic code for traumatic arthritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

A January 2006 VA examination report reflects the Veteran's complaints of stiffness and swelling in the knees, weakness in the lower extremity and constant pain.  Other symptoms were reported to include locking to both knees, fatigability and a lack of endurance.  Heat, redness, instability, flare-ups, episodes of dislocation or recurrent subluxation and the use of a crutch, cane or corrective shoes were denied.  These symptoms were treated with the use of medication without any reported side effects.  Physical examination revealed some slight tenderness to both knees without redness, heat, abnormal movement or the guarding of movement.  He was noted to have a slight left-sided limp and there were no functional limitations on standing or walking.  Knee range of motion was noted to be from zero degrees to 140 degrees without objective evidence of painful motion, edema, effusion, instability or weakness.  There was some crepitus on left knee range of motion but not right knee range of motion.  The medial and lateral collateral ligaments as well as the anterior and posterior cruciate ligaments were noted to be intact.  The medial and lateral meniscus test was noted to be negative bilaterally.

In August 2007, the Veteran underwent an arthroscopic partial medial and lateral meniscectomy of the knees.  A preoperative note indicates that the Veteran had developed mechanical symptoms that included locking and pain with just about each step.

An October 2008 VA treatment note reflects the Veteran's complaints of right knee pain.  Physical examination was negative for swelling, erythema or edema.  Full range of motion in the bilateral knees was noted; specific range of motion measurements were not provided.  The right knee was noted to demonstrate no instability to varus or valgus or anterior posterior testing.  Valgus orientation of the tibia at the midshaft but otherwise there was no evidence of any ligamentous injury.

A December 2008 VA treatment note reflects the Veteran's complaints of right knee joint pain and pain in the area below the right knee joint.  Physical examination of the right knee was negative for swelling, erythema or focal tenderness.  Range of motion was noted to be full; specific range of motion measurements was not provided.  The provider noted that there was approximately 13 to 15 degrees of valgus.

An April 2009 VA treatment note indicates that the Veteran walked with a limp and that he was in obvious discomfort due to right knee pain and stiffness.  Range of motion was noted to be full but painful; specific range of motion measurements were not provided.  Joint effusion, erythema or increased warmth were not appreciated.

A May 2009 VA treatment note reflects the Veteran's complaints of bilateral knee pain, grinding, aching and popping.  Locking and swelling were denied.  Right knee range of motion was from zero degrees to 105 degrees and left knee range of motion was from zero degrees to 120 degrees.  There was no varus/valgus instability at "0/30/90" degrees in either knee.  Anterior-posterior drawer, dial and pivot shift were negative in both knees.  There was tenderness to palpation over the lateral and medial joint line.

A February 2010 VA treatment note reflects the Veteran's reports of bilateral knee pain, with the right worse than the left.  Physical examination revealed tenderness to palpation to the medial joint line and lateral joint line without effusion.  Right knee range of motion was from approximately zero degrees to 95 degrees and left knee range of motion was from approximately zero degrees to 100 degrees.  There was instability with "w/v/v" stress.

A December 2010 VA examination report reflects the Veteran's complaints of knee pain and stiffness in the right knee.  Deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions or flare-ups of joint disease in the right knee were denied.  He reported being about to stand for more than one hour but less than three hours and that he was able to walk between one and three miles.  Physical examination revealed tenderness at the inferior lateral patella border in both knees as well as crepitus in the left knee.  Bumps consistent with Osgood-Schlatter' s Disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae or other knee abnormalities in either knee were not found.  Right and left knee flexion were from zero degrees to 115 degrees while right and left knee extension were to zero degrees, all without objective evidence of pain on active motion or repetitive motion.  There were no additional limitations after three repetitions of range of motion or joint ankylosis.

An October 2012 VA treatment note indicates that there was bilateral knee crepitus and tenderness in the left pes anserine without swelling.

A May 2013 VA knee DBQ report reflects the Veteran's complaints of daily pain in both legs that was rated as "5/10" and flare-ups with bending or twisting.  He reported that knee pain can be caused by yard work and taking down fences and that pain medications and rest relieve the flare-ups.  The use of an assistive device was denied.  Physical examination did not reveal tenderness or pain to palpation for joint line or soft tissues of either knee.  Right knee flexion was found to be to 120 degrees with pain beginning at 100 degrees and extension was found to be to zero degrees or any degree of hyperextension without objective evidence of painful motion or objective evidence of painful motion at zero degrees or any degrees of hyperextension.  Left knee flexion was found to be to 120 degrees with objective evidence of painful motion at 100 degrees and extension was found to be to zero degrees or any degree of hyperextension without objective evidence of painful motion or objective evidence of painful motion at zero degrees or any degrees of hyperextension.

Repetitive motion testing found right and left knee flexion to be to 120 degrees and right and left knee extension to be to zero degrees or any degree of hyperextension.  Functional loss was attributed to less movement than normal and pain on movement.  Anterior instability, posterior instability, medial-lateral instability testing were found to be normal bilaterally.  There was no evidence or history of recurrent patellar subluxation or dislocation, shin splints, acquired or traumatic genu recurvatum or a total knee joint replacement.  A meniscal condition in the right knee, namely a meniscal tear, and a history of a meniscectomy were noted without residuals signs and/or symptoms due to a meniscectomy.  Degenerative or traumatic arthritis was noted in both knees on X-ray.  An accompanying X-ray revealed mild degenerative joint disease of the left knee and moderate tricompartmental degenerative joint disease of the right knee.

As the Veteran's right and left knee degenerative joint disease have been evaluated based on limitation of flexion under Diagnostic Code 5260, the Board has first considered whether he is entitled to a rating in excess of 10 percent under such criteria, which provides for a 20 percent rating where flexion is limited to 30 degrees.  However, as the evidence demonstrates that the Veteran's left knee flexion is limited to 100 degrees and his right knee flexion is limited to 95 degrees, both at worst, during the appeal period.   

Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.   However, as demonstrated in the April 2009 VA treatment note, knee range of motion was painful but full.  Moreover, while the May 2013 VA examination found painful motion beginning at 100 degrees in both knees, flexion was found to end at 120 degrees.  The Board also notes that while the Veteran denied flare-ups in the January 2006 and December 2010 VA examination reports, he did report flare-ups with bending or twisting in the May 2013 VA examination report.  However, the Veteran did not report that such flare-ups resulted in additional limitation of motion.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in either knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in either knee.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg.  As indicated previously, Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regards, the Veteran had extension in both knees to zero degrees in the January 2006, December 2010 and May 2013 VA examinations, both without objective evidence of painful motion.  The VA examiners specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  As stated previously, the Veteran denied flare-ups in the January 2006 and  December 2010 examination reports and reported flare-ups with bending and twisting in a May 2013 VA examination report.  However, the Veteran did not report any additional range of motion limitation or other functional impairments during flare-ups.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The February 2010 VA treatment found instability with "w/v/v" stress.  However, the Veteran subsequently denied episodes of dislocation or subluxation in a December 2010 VA examination.  No instability was found in an October 2008 VA treatment note while varus-valgus instability and anterior-posterior drawer testing were negative in a May 2009 VA treatment note.  A May 2013 VA examination also found anterior instability, posterior instability and medial-lateral instability testing to be negative in both knees.  As the record fails to demonstrate recurrent subluxation or lateral instability in either knee, a higher or separate rating under Diagnostic Code 5257 for either knee is not warranted.

The Board has next considered whether the Veteran's right and/or left knee degenerative joint disease is most appropriately rated under Diagnostic Code 5259, pertaining to symptomatic removal of semilunar cartilage.  "Semilunar cartilage" is defined as either of the crescent-shaped wedges of fibrocartilage found in the knee.  The meniscus is a crescent-shaped wedge of fibrocartilage.  See Dorland's Illustrated Medical Dictionary 1127 (30th ed. 2003).  The Veteran has undergone multiple surgeries to the right meniscus, to include in August 2007.  The Board notes that the Veteran has not claimed, and the evidence of record do not indicate, that he required a month or more of convalescence following his surgeries such that a convalescent rating would be warranted.  In his most recent VA examination, in, the examiner also found that the Veteran had a history of a meniscus tear, that he had undergone a meniscectomy in 2007 and that there were no residual signs and/or symptoms due to a meniscectomy.  Further, the record does not establish, and the Veteran has not alleged, that he has suffered from a meniscus condition in the left knee.  As such, a higher or separate rating under Diagnostic Code 5259 in either knee is not warranted.

Finally, the Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256 or 5263, respectively, in either knee.

D.  Right Femur Fracture

The Veteran contends that a higher rating is warranted due to the severity of his initial injury in Vietnam as well as his constant pain and daily falls.

The Veteran's right femur malunion fracture is rated under the Diagnostic Code for impairment of the femur.  Malunion of the femur warrants a 10 percent rating when the disability results in a slight hip disability, 20 percent rating is warranted when the disability results in moderate hip disability; and a 30 percent rating is warranted when the disability results in marked hip disability.  Fracture of the surgical neck of the femur with a false joint warrants a 60 percent rating.  Fracture of the shaft or anatomical shaft with nonunion of the femur with loose motion (spiral or oblique fracture) warrants an 80 percent rating.  38 C.F.R. § 4.71a, 5255. 

Impairment of the thigh warrants a 10 percent rating where there is limitation of
adduction where the claimant cannot cross legs or limitation of rotation where the claimant cannot toe-out more than 15 degrees; a 20 percent rating is warranted when there is limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

A January 2006 VA examination report found hip flexion to be from zero degrees to 115 degrees, extension to be from zero degrees to 25 degrees, adduction to be from zero degrees to 25 degrees, abduction to be from zero degrees to 40 degrees, external rotation to be from zero degrees to 55 degrees and internal rotation to be from zero degrees to 40 degrees.  The examiner noted that there was no objective evidence of painful motion, edema, effusion, instability or weakness and that both legs were of equal length.

A December 2010 VA examination report reflects the Veteran's complaints of right medial mid-thigh as well as right and left anterior lower leg pain.  Physical examination revealed malunion of the right mid-femur without angulation, a loss of a bone or part of a bone, false joint or nonunion.  An accompanying right femur X-ray revealed a healed fracture deformity of the mid right femoral diaphysis.

A May 2013 VA examination report reflects the Veteran's complaints of bilateral hip pain that was rated as "2/10" and that he treated this pain with medication.  Physical examination was negative for localized tenderness or pain to palpation for the joints/soft tissues of either hip.  Right hip flexion was from zero degrees to 110 degrees with objective evidence of painful motion at 110 degrees and extension was to zero degrees without objective evidence of painful motion.  Abduction was found to be lost beyond 10 degrees but adduction was not so limited such that the Veteran was unable to cross his legs or toe-out more than 15 degrees.  Examination was negative for malunion nor nonunion of the femur, fracture of the surgical neck with false joint, fracture of the shaft or neck resulting in nonunion without loose motion or a flail hip joint.

Following a review of the relevant evidence of record, which includes VA treatment records dated through November 2014, private treatment records, the Veteran's own statements, and the VA examination reports dated in January 2006, December 2010 and May 2013, the Board concludes that the Veteran is entitled to a 20 percent rating for his right femur malunion fracture.  A December 2010 VA X-ray revealed a healed fracture deformity of the mid right femoral diaphysis.  The May 2013 VA examiner found no evidence of malunion nor nonunion of the femur, fracture of the surgical neck with false joint, fracture of the shaft or neck resulting in nonunion without loose motion or a flail hip joint.  As such, a higher rating under Diagnostic Code 5055 is not warranted.

However, the objective medical evidence shows that the Veteran's right femur malunion fracture manifests as thigh impairment with abduction lost beyond 10 degrees; such symptoms warrant a 20 percent rating.  In light of the objective evidence of a healed femur fracture without malunion nor nonunion of the femur, fracture of the surgical neck with false joint, fracture of the shaft or neck resulting in nonunion without loose motion or a flail hip joint, the Board finds that the use of Diagnostic Code 5055 is not warranted.  Rather, the Veteran's right femur malunion fracture manifested as thigh impairment with abduction lost beyond 10 degrees, and that such disability was more appropriately evaluated under 5253 and rated as 20 percent disabling.

In changing the Diagnostic Code under which the Veteran's right femur malunion fracture is evaluated, the Board notes that, in Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951(b).  Additionally, the Court held that change of Diagnostic Codes under which Veteran's disability was rated was error where the change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id. 

In the instant case, the Veteran's 10 percent rating for impairment of the femur has been in effect since May 1974 and is protected by regulation.  However, assigning a 20 percent rating for impairment of the thigh with limitation of abduction results in a higher rating for the Veteran's disability and does not reduce his rating.  As such, Murray is inapplicable in the instant case and a 20 percent rating is warranted for the entire appellate period.

The Board has also considered whether the Veteran is entitled to a higher or separate rating under alternate diagnostic codes.  However, the Veteran has already been awarded separate ratings for limitation of extension of the right thigh under Diagnostic Code 5251 and limitation of flexion of the right thigh under Diagnostic Code 5252, and such ratings are not on appeal.  Moreover, ankylosis has not been demonstrated and a rating under Diagnostic Code 5250 is not warranted.

E.  Right Tibia Osteomyelitis

The Veteran contends that a higher rating is warranted due to the severity of his initial injury in Vietnam as well as his constant pain and daily falls.

Osteomyelitis is rated under Diagnostic Code 5000, which pertains to acute, subacute, or chronic osteomyelitis.   A 10 percent rating is assigned for inactive osteomyelitis, following repeated episodes, without evidence of active infection in past five years while a 20 percent rating is assigned for osteomyelitis with discharging sinus or other evidence of active infection within the past five years.  A 30 percent rating is assigned for osteomyelitis with definitive involucrum or sequestrum, with or without discharging sinus.  A 60 percent rating is assigned for frequent episodes of osteomyelitis with constitutional symptoms.  A 100 percent rating is warranted for osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms.  38 C.F.R. § 4.71a, 5000.

Note (1) to Diagnostic Code 5000 directs that a rating of 10 percent, as an exception to the amputation rule, is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  This 10 percent rating and the other partial ratings of 30 percent or less are to be combined with ratings for ankylosis, limited motion, nonunion or malunion, shortening, etc., subject, of course, to the amputation rule.  The 60 percent rating, as it is based on constitutional symptoms, is not subject to the amputation rule.  A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone. 

Note (2) to Diagnostic Code 5000 directs that the 20 percent rating on the basis of activity within the past five years is not assignable following the initial infection of active osteomyelitis with no subsequent reactivation.  The prerequisite for this historical rating is an established recurrent osteomyelitis.  To qualify for the 10 percent rating, two or more episodes following the initial infection are required. This 20 percent rating or the 10 percent rating, when applicable, will be assigned once only to cover disability at all sites of previously active infection with a future ending date in the case of the 20 percent rating.

A December 2008 VA infectious disease treatment note indicates that the Veteran had been referred due to possible infection.  An accompanying inflammation scan demonstrated a mild increased uptake along the proximal third of the right tibial shaft that was similar to the increased uptake on the sulfur colloid bone marrow scan, that these congruent images likely represented expanded bone marrow activity rather than infection and that there was no evidence of osteomyelitis on this study.  The physician found that there was no active infectious process.

An April 2009 VA treatment note indicates that a nuclear scan last year had ruled out a possible bone/joint infection.  No evidence of infection was noted on examination.

A December 2010 VA examination report indicates that there was a history of osteomyelitis in the right tibia, that there had been one episode of active infection and that such episodes of active infection been associated with constitutional symptoms.  The examiner noted that the bones and joints were not currently symptomatic.  A December 2010 X-ray revealed no evidence of osteomyelitis.

A May 2013 VA DBQ report reflects the Veteran's reports of having his tibia area drained and treated with an antibiotic in 1988.  Current medical treatment was denied and an episode of a recurrent infection was noted to have occurred in 1988.  The examiner noted that the Veteran's current osteomyelitis condition was resolved.
Current signs or findings attributable to osteomyelitis or treatment for osteomyelitis, symptoms attributable to osteomyelitis or treatment for osteomyelitis and amputation due to osteomyelitis were not found.

Following a review of the relevant evidence of record, which includes VA treatment records dated through November 2014, private treatment records, the Veteran's own statements, and the VA examination reports dated in December 2010 and May 2013, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for his proximal right tibia osteomyelitis.  While the Veteran had been referred for further testing due to possible infection in December 2008, subsequent evaluation determined that there was no active infection.  Further, VA examinations conducted in December 2010 and May 2013 found no active osteomyelitis or signs or symptoms attributable to osteomyelitis.  As the record fails to demonstrate discharging sinus or other evidence of active infection within the past five years, a higher rating under Diagnostic Code 5000 for osteomyelitis is not warranted.

F.  Residual Scar of a Shrapnel Wound to the Left Side of the Left Leg and Residual Scars of Multiple Shell Fragment Wounds to the Shoulders, Left Forearm and Lower Extremities

The Veteran generally contends that a higher rating is warranted for his residual scar disabilities but has provided no specific argument in support of his contentions.

The Veteran's residual scars of multiple fragment wounds to the shoulders, left forearm and lower extremities is rated under the Diagnostic Code 7802 for scars other than on the head, face or neck.  Residuals scar of a shrapnel wound to the left side of left leg is rated under diagnostic code 7804 for superficial scars.

Scars other than on the head, face or neck that are superficial and do not cause limited motion and encompass an area of 144 square inches or greater warrant a 10 percent rating.   38 C.F.R. § 4.118, 7802 (2008).  Superficial, unstable scars warrant a 10 percent rating. 38 C.F.R. § 4.118, 7803 (2008). Superficial scars that are painful on examination warrant a 10 percent rating.38 C.F.R. § 4.118, 7804 (2008). Other types of scars are to be rated based on limitation of motion of the affected part. 38 C.F.R. § 4.118, 7805 (2008).

An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, 7803, Note 1 (2008).  A superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, 7803, Note 2 (2008).

The Board notes that regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claims were received prior to that date, these revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008); 73 Fed. Reg. 54,708 (Jan. 20, 2012).  

A January 2006 VA examination report found multiple scars on the Vetearn's right shoulder, left shoulder, right knee and left forearm.  Physical examination noted a right shoulder scar that measured 4 cm by 0.5 cm, a posterior right shoulder scar that measured 3 cm by 2 cm, a right posterior scapular scar that measured 3 cm by 1.5 cm and a medial thigh incision scar that measured 11 cm by 3 cm.  A right knee traction pin scar was noted to measure 2 cm by 1 cm, a second traction pin scar was noted to measure 1 cm by 1 cm, a lateral lower leg scar was noted to measure 25 cm by 3 cm, a left shoulder scar was noted to measure 1.5 cm by 1 cm, a second posterior shoulder scar was noted to measure 0.75 cm by 0.75 cm, a left proximal forearm scar was noted to measure 7 cm by 6 cm, a left distal forearm was noted to measure 2 cm by 1.5 cm and a left lower extremity scar was noted to measure 18 cm by 2 cm.  The scars were found to be superficial, smooth and slightly darker than the surrounding skin.  Pain, adherence to the underlying tissue, frequent loss of covering of the skin of the scars such as ulceration or breakdown, elevation, depression of the surface contours of the skin on palpation, inflammation, edema, a keloid formation, areas of induration, inflexibility of the skin, limitation of motion, scars on the face or disfigurement of the face were not found.  

A December 2010 VA examination report indicates that there were 10 scars on the Veteran's shoulders, truck and legs.  The first scar was located in the superior left shoulder, measured 3 inches by 2 inches and was superficial.  Pain, signs of skin breakdown, edema or keloid formation were not reported or found on examination.  A second scar was located in the superior posterior left shoulder. measured 0.5 inch by 0.5 inch and was superficial.  Pain, signs of skin breakdown, inflammation, edema or keloid formation were not found to reported.  A third scar was located in the superior right shoulder and measured 2 inches by 2 inches that was superficial.  Pain, signs of skin breakdown, inflammation, edema or a keloid inflammation were not found or reported.  A fourth scar was located in the superior right posterior shoulder and measured 2 inches by 2 inches and was superficial.  This scar was not painful, signs of skin breakdown, edema and keloid formation were not found or reported.  

The December 2010 VA examination further found that there was a fifth scar was located in the superior right posterior shoulder that measured 1 inch by 2 inch and was superficial.  Pain, signs of skin breakdown, inflammation, edema or a keloid formation were denied or not found on examination.  A sixth scar was located in the superior right posterior shoulder, measured 0.5 inches by 4 inches and was superficial.  Pain, signs of skin breakdown, inflammation, edema or a keloid formation were not found or reported.  A seventh scar was located in the dorsum forearm, measured 2 inches by 2 inches and was superficial.  Pain, skin breakdown, edema or a keloid formation were denied or not found on examination.  An eighth scar was located on the medial right thigh, measured 4 inches by 0.5 inches and was superficial.  Pain, skin breakdown, inflammation, edema or a keloid formation were denied or not found on examination.  A ninth scar was located on the right lateral leg, measured 9 inches by 0.5 inches and was superficial.  Pain, signs of skin breakdown, inflammation, edema or a keloid formation were denied or not found on examination.  A tenth scar was located on the left anterior leg measured 6 inches by 0.5 inches and was superficial.  Pain, signs of skin breakdown, inflammation, edema or keloid formation were denied or not found on examination.

A May 2013 VA DBQ report indicates that physical examination revealed a right shoulder scar that measured 4 cm by 0.5 cm, a posterior right shoulder scar that measured 3 cm by 2 cm, a right posterior scar that measured 3 cm by 1.5 cm, a medial thigh incision that measured 11 cm by 3 cm, and a lateral lower leg scar that measured 25 cm by 3 cm.  Other scars included left shoulder scar measured 7 cm by 3 cm, a posterior left shoulder scar measured 1.5 cm by 1 cm. a second posterior shoulder scar measured 0.75 cm by 0.75 cm, a third left shoulder scar measured 0.75 by 0.75 cm, a left proximal forearm scar measured 7 cm by 6 cm, a left distal forearm scar measured 2 cm by 1.5 cm and a left lower extremity scar measured 18 cm by 2 cm.  The scars of the truck of the extremities were not painful, deep or unstable and were not caused by burns.

With regards to the residual scar of a shell fragment wound to the left side of the left leg, and following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to a higher rating at any point during the appeal period.  Here, the Veteran is in receipt of the maximum 10 percent rating for a superficial scar that was painful on examination.  A higher rating in not warranted as this scar was not located on the head, face or neck, was not deep, was not unstable, was not painful and did not cause limitation of motion.  As such, consideration of Diagnostic Codes 7800, 7801, 7802, 7803 and 7805 were not warranted.

With regards to the residual scars of multiple shell fragment wounds to the shoulders, left forearm and lower extremities, and following a review of the relevant evidence of record, the Board concludes that a compensable rating is not warranted.  There is no evidence that such scars results in symptomatology that more nearly approximates a deep or superficial scar that covers an area in excess of 144 square inches, limited motion, pain on examination or limitation of function.  As such, consideration of Diagnostic Codes 7800, 7801, 7802, 7803 and 7805 is not warranted.

G.  Other Considerations

The Board has considered whether staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected PTSD, left and right knee degenerative joint disease, right femur malunion fracture, proximal right tibia osteomyelitis, residual scar of a shell fragment wound to the left side of the left leg and residual scars of the multiple shell fragment wounds to the shoulders, left forearm and lower extremities; however, the Board finds that his symptomatology has been stable for each disability throughout the appeal.  Therefore, assigning staged ratings, or further stated ratings, for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD, right and left knee degenerative joint disease, right femur malunion fracture, proximal right tibia osteomyelitis, residual scar of a shell fragment wound to the left side of the left leg and residual scars of the multiple shell fragment wounds to the shoulders, left forearm and lower extremities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to mood impairment, knee and hip pain, limitation of motion and scarring-are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that a 50 percent rating for PTSD with depression as of November 27, 2013 and a 20 percent rating for a right femur malunion fracture, but no higher, is warranted.  However, no other higher or separate ratings are warranted for the claims of entitlement to an increased rating for an PTSD, left and right degenerative joint disease, proximal right tibia osteomyelitis, residual scar of a shell fragment wound to the left side of the left leg and residual scars of the multiple shell fragment wounds to the shoulders, left forearm and lower extremities.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  TDIU

The Veteran contends that his various service-connected disabilities, to specifically include his PTSD, right knee degenerative joint disease and left knee degenerative joint disease, prevent him from maintaining his past employment as a crane operator.  In a statement received in April 2012, the Veteran wrote that he had retired from his previous employment due to the lack of mobility in his lower extremities.  

As detailed in the Introduction, the AOJ has awarded a TDIU based, at least in part, on his service-connected PTSD and degenerative joint disease of the right hip in a September 2013 rating decision.  This award was effective April 12, 2012. 

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For the entire appeal period, the Veteran is service-connected for PTSD, rated as 30 percent disabling; left elbow traumatic arthritis, rated as 20 percent disabling; residuals of a left shoulder injury, rated as 20 percent disabling; right hip degenerative joint disease, rated as 20 percent disabling; right femur malunion fracture, rated as 10 percent disabling; a healed compound comminuted fracture of the left tibia and fibula, rated as 10 percent disabling; shrapnel wound scar to the left side of the left leg, rated as 10 percent disabling; right knee degenerative joint disease, rated as 10 percent disabling; proximal right tibia osteomyelitis, rated as 10 percent disabling; left knee degenerative joint disease, rated as 10 percent disabling; limitation of extension of the right thigh, rated as 10 percent disabling; residuals of a compound fracture to the right midshaft, rated as noncompensably disabling; and multiple fragment wound scars to the shoulders, left forearm and extremities, rated as noncompensable disabling.

The Veteran's combined rating for compensation purposes is 80 percent.  38 C.F.R. § 4.25.  Thus, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities. 

A November 2012 VA Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) completed by the Veteran's former employer indicates that the Veteran had retired on April 1, 2011.  This form also indicates that the Veteran had worked as a motor vehicle operator from January 1998 to April 2011.

A December 2012 VA Form 21-8940 completed by the Veteran indicates that he had worked as a crane operator from March 1974 to April 2011 and that he had attained a high school education.

A May 2013 VA examiner opined that the Veteran's service connected conditions, to include his right hip arthritis, rendered him unable to be gainfully employed for heavy duty occupations but did not render him from being gainfully employed in a light duty or desk-job occupation.  The examiner indicated that the Veteran would be restricted from heavy duty lifting of more than 40 to 50 pounds and that his knee and/or lower leg conditions impacted his ability to work by preventing heavy lifting or walking more than one to two miles per day.

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable since April 1, 2011.  In this regard, the evidence suggests that the Veteran's right and left knee degenerative joint disease, as well as his other service connected lower extremity disabilities, render him unable perform a "heavy duty occupation."  There are no contrary opinions of record.  

The Board notes that the Veteran's employment history exclusively consisted of work as a motor vehicle operator or crane operator with no experience in sedentary or office work.  Although the May 2013 VA examiner suggests that the Veteran's service connected disabilities did not impact his ability to perform light duty or desk-job occupations, the Veteran had no work history which includes such sedentary work.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).
 
Therefore, based on the foregoing evidence and in resolving all doubt in favor of the Veteran, the Board finds that his service connected disabilities, in combination,
render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history, as of April 1, 2011. Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R.           § 3.102; Gilbert, supra.


ORDER

A rating in excess of 30 percent for PTSD with depression is denied.

A rating in excess of 10 percent for right knee degenerative joint disease is denied.

A rating in excess of 10 percent for left knee degenerative joint disease is denied.

For the entire appeal period, a rating of 20 percent, but no higher, for a right femur malunion fracture is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 10 percent for proximal right tibia osteomyelitis is denied.

A rating in excess of 10 percent for a residual scar of a shell fragment wound to the left side of the left leg with a retained foreign body is denied.

A compensable rating for residual scars of multiple shell fragment wounds to the shoulders, left forearm and lower extremities is denied.

A TDIU is granted as of April 1, 2011, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA examination referable to his healed compound comminuted fracture of the left tibia and fibula as well as a compound fracture of the right midshaft of the tibia and fibula in May 2013.  The Board notes that such disabilities are rated for malunion of the tibia and fibula with a slight knee or ankle disability under Diagnostic Code 5262.  

The Veteran reported severe pain and fatigue in his ankles in a July 2012 statement.
In a December 2014 statement, the Veteran wrote that his fracture he sustained to his right tibia did not heal properly and that his foot did not point straight; it is not clear whether the Veteran is referring to one or both feet in this statement.  Such statements suggest that the Veteran could-potentially-suffer from ankle disability that could be more than slight.  The Board also notes that the May 2013 VA examination report does not reflect findings referable to the ankles and that the last VA examination of the ankles occurred in January 2006.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran contemporaneous VA examinations so as to determine his current level of impairment with regard to these service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from May 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected healed compound comminuted fracture of the left tibia and fibula and compound fracture of the right midshaft of the tibia and fibula.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should conduct range of motion testing of the right and left ankles.  The examiner should note whether there is any pain, weakened movement, excess fatigability or incoordination on movement in either joint, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the right thigh and/or right ankle is used repeatedly. All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

For each extremity, the examiner should state whether there is malunion or nonunion of the tibia and fibula, whether there is loose motion requiring a brace, and comment on whether the Veteran's ankle disability is slight, moderate, or marked.  He or she should also identify any other symptomatology and manifestations of the disabilities.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


